Citation Nr: 1136319	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a 50 percent evaluation for bilateral hearing loss; declined to reopen a previously denied claim of entitlement to service connection for depression; and denied entitlement to individual employability.  In July 2008, the Veteran submitted a notice of disagreement with the denial of a total disability rating based on individual unemployability (TDIU).  He subsequently perfected his appeal in April 2009.

In October 2010, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In November 2010, the Board remanded the Veteran's claim of entitlement to TDIU to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and provided the Veteran a VA examination in December 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.



FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss, evaluated as 50 percent disabling, and tinnitus, evaluated as 10 percent disabling; the combined rating is 60 percent.

2.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Further, the April 2008 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time identified additional treatment records that he would like VA to obtain.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA general medical examination to address his employability in December 2010.  The examiner considered the Veteran's reported history and provided a thorough physical examination.  His conclusion was based on the evidence of record and supported by a sufficient rationale.  Therefore, the Board finds that the examination is adequate to decide the claim for TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran claims that he is unemployable as a result of his service-connected audiological disabilities.  Therefore, he believes that a TDIU is warranted.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).  Disabilities resulting from a common etiology or affecting a single body system are considered one disability for the purpose of reaching the 60 percent single disability or 40 percent disability in combination with others.  See 38 C.F.R. § 4.16(a)(2)-(3) (2010).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran is service connected for bilateral hearing loss, evaluated as 50 percent disabling, and tinnitus, evaluated as 10 percent disabling.  His combined rating is 60 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2010).  As the Veteran's hearing loss and tinnitus share a common etiology and affect a single body system, they are considered a single disability under 38 C.F.R. § 4.16.  As the Veteran receives a combined rating of 60 percent for his audiological disabilities and these disabilities are considered a single disability for these purposes, he meets the percentage rating standards for TDIU.  See 38 C.F.R. § 4.16(a) (2010).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

Having reviewed the record, the Board finds no persuasive evidence suggesting that the Veteran is unemployable due solely to his service-connected audiological disabilities.  

The Veteran was afforded a VA examination to address his employability in December 2010.  The examiner noted the Veteran's service-connected hearing loss and tinnitus, as well as his nonservice-connected depression, hyperlipidemia, and osteoarthritis of the hips.  He indicated that the Veteran retired in May 2001 because he was eligible by age or duration of work.  The examiner also reported the functional effects of the Veteran's hearing loss and tinnitus, including poor social interactions and difficulty hearing without his hearing aids.  Although he noted the problems with interpersonal interactions that the Veteran experienced as a result of his hearing loss, the examiner concluded that his service-connected audiological disabilities were not the sole or biggest reason for his unemployment.  Rather, the examiner opined that the Veteran's age was the greatest factor in his no longer being employed.

The Veteran was previously examined in April 2008 for his hearing loss and tinnitus.  Although the examination did not specifically address his employability, the Board notes that the Veteran did not complain of any specific work-related difficulties due to his audiological disabilities.  The only functional effects that the Veteran complained of were difficulty hearing and understanding conversations.  He did not indicate that these resulted in his unemployability or his leaving his most recent job.

The medical evidence also includes a May 2001 VA-QTC psychiatric examination, private treatment records, documents relating to the Veteran's Family and Medical Leave Act (FMLA) request, and an August 2009 employer statement that all address the Veteran's employment status and employability.  Significantly, the May 2001 VA-QTC psychiatric examination report indicates that the Veteran retired after missing several months of work due to his mental health issues.  Although the examiner noted the Veteran's communication difficulties due to hearing loss, he concluded that his depression was a direct contributor to his retirement.  The examiner did not relate the Veteran's unemployment to his hearing loss or tinnitus.

Private treatment records include multiple doctor letters excusing the Veteran from work due to his mental health problems.  Additionally, documents from the Veteran's FMLA request indicate that he needed time off work due to his depression and chronic prostatitis.  The doctor letters and FMLA documents make no mention of hearing loss or tinnitus.  The Board notes that some of the private treatment records relate the Veteran's service-connected hearing loss to his nonservice-connected psychiatric disability.  However, the Veteran has applied for service connection for an acquired psychiatric disorder and been denied.  See Rating Decisions, February 2001, June 2008.  The Veteran did not appeal these decisions and they are final.  As the Veteran has not been granted service connection for a psychiatric disorder, any impact that his psychiatric symptoms have on his employability is irrelevant to his present TDIU claim.

Finally, an August 2009 statement from the Veteran's most recent employer indicates that he stopped working in April 2001.  The employer statement indicates that the Veteran stopped working due to retirement and that he received no concessions for his age or disability.  There is no mention of the Veteran's audiological disabilities or anything to indicate that they impacted his employment.  Notably, the lack of concessions made suggests that the Veteran was able to work until his retirement in spite of his hearing loss and tinnitus.

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 60 percent combined rating, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 60 percent combined rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The only evidence in this case in support of the grant of a TDIU is the Veteran's contentions/statements.  While he is competent to discuss his service-connected disabilities and their perceived effect on his unemployability, his assertions in this regard are outweighed by the conclusions of the December 2010 VA examiner.  The examiner based his conclusions on a review of medical records, the Veteran's history given to the examiner and a current physical examination.  

A TDIU on an extraschedular basis may be granted by the Director, Compensation and Pension Service, in a case in which a veteran is unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  In the present case, the Veteran meets the percentage standard of one disability ratable at 60 percent or more.  Further, the Veteran has not been found to be unemployable by reason of service-connected disabilities.  Accordingly, a basis for a grant of TDIU on an extraschedular basis has not been presented in this case.

Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 C.F.R. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUNED ON NEXT PAGE)

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


